Case 6:20-cv-00192-JCB-KNM Document 21 Filed 02/02/21 Page 1 of 2 PageID #: 132




                                   No. 6:20-cv-00192

                                   Cathy Haynes,
                                      Plaintiff,
                                         v.
                           Turner Bass & Associates, et al.,
                                     Defendants.


                                        ORDER

                On September 10, 2020, United States Magistrate Judge K.
             Nicole Mitchell entered a report recommending that the court
             dismiss plaintiff’s case for failure to prosecute. Doc. 12. On
             October 19, 2020, the court entered an order accepting this re-
             port and recommendation. Doc. 14. Final judgment dismiss-
             ing plaintiff’s case was entered soon thereafter. Docs. 14, 15.
                 On November 9, 2020, plaintiff filed a motion for relief
             from judgment. Doc. 17. Her motion stated that she was una-
             ble to prosecute her case due to effects of the COVID-19 pan-
             demic, which limited plaintiff’s access to her mail. Id. On, Jan-
             uary 5, 2021, the magistrate judge issued a report recommend-
             ing that the motion be denied. Doc. 19.
                 This report acknowledged plaintiff’s difficulties in con-
             ducting her affairs during the pandemic. Id. at 3. It also noted,
             however, two facts weighing in favor of denying plaintiff’s
             motion. First, plaintiff did not make any effort to contact the
             court for more than a year. Id. Second, the report emphasized
             that the dismissal was without prejudice, so plaintiff may re-
             file her case when she is better able to prosecute her claims.
             Id. Plaintiff received a copy of the report on January 12, 2021.
             Doc. 20. She did not file an objection to the report or recom-
             mendation.
                 When a party fails to object to a magistrate judge’s report,
             the court reviews the record only for clear error. See Douglass
Case 6:20-cv-00192-JCB-KNM Document 21 Filed 02/02/21 Page 2 of 2 PageID #: 133




             v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996).
             Having reviewed the magistrate judge’s report, and being sat-
             isfied that it contains no clear error, the court accepts its find-
             ings and recommendation. The motion for relief from judg-
             ment (Doc. 17) is denied.
                                   So ordered by the court on February 2, 2021.



                                                 J. C AMPBELL B ARK ER
                                               United States District Judge




                                            -2-
